Citation Nr: 1038565	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to January 29, 
2007 for the grant of service connection for diabetes mellitus II 
with bilateral peripheral neuropathy associated with herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
granted service connection for diabetes mellitus II with 
bilateral peripheral neuropathy associated with herbicide 
exposure effective January 29, 2007.  


FINDING OF FACT

The earliest document in the claims file that may be accepted as 
a claim of service connection for diabetes mellitus II with 
bilateral peripheral neuropathy associated with herbicide 
exposure was received at the RO on January 29, 2007. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
January 29, 2007 for the grant of service connection for diabetes 
mellitus II with bilateral peripheral neuropathy associated with 
herbicide exposure are not met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated February 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence. 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Effective Date

The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as an 
informal claim for benefits, but only after there has been a 
prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33, 35-6 (1993).

The Veteran contends that he is entitled to an earlier effective 
date as he was diagnosed with diabetes mellitus II on January 30, 
2006. 

The Veteran separated from service in January 1969 and his claim 
was received on January 29, 2007.  The claim was not received 
within one year of service therefore the effective date of the 
claim is the date of receipt of claim, January 29, 2007 or the 
date entitlement arose, January 30, 2006, whichever is later.  
The date of receipt of claim on January 29, 2007 is the later of 
the two and is therefore the effective date. 

The Veteran's formal claim was received on January 29, 2007.  The 
claims file contains no other document whatsoever prior to 
January 29, 2007 and therefore there is no document that could be 
construed as an informal claim of service connection for diabetes 
mellitus.   As such, there is no basis on which to assign an 
earlier effective date for the grant of service connection for 
diabetes mellitus II with bilateral peripheral neuropathy 
associated with herbicide exposure.

To some extent, the Veteran appears to be raising an argument 
couched in equity.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Accordingly, the Board must, and has, decided 
this case based on the application of the law to the pertinent 
facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly 
v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
entitlement to an effective date prior to January 29, 2007 for 
the grant of service connection for diabetes mellitus II with 
bilateral peripheral neuropathy associated with herbicide 
exposure there is no doubt to be resolved; and an earlier 
effective date is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Entitlement to an earlier effective date prior to January 29, 
2007 for the grant of service connection for diabetes mellitus II 
with bilateral peripheral neuropathy associated with herbicide 
exposure is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


